Goldsborough, J.,
delivered the opinion of this Court:
This case is presented for our consideration upon an exception taken by the appellant to the ruling of the Circuit Court for Allegany County, in granting the second and fourth prayers of the appellee.
The counsel of the appellant having abandoned the fourth prayer, our attention will be confined to the second. The questions arising out of this prayer, are of sufficient moment to demand our serious consideration.
One important question is, the liability of inn-keepers and the relative obligation of host and guest. Many authorities have been produced by the counsel of the appellant, to show that the responsibility of an inn-keeper attaches from the time a guest, with his property, is infra hospitium.
It is contended on the part of the appellee, that this responsibility is only presumptive, and may be released by proof that the loss is attributable to the gross personal negligence of the guest himself.
By an examination of the authorities it is clear, that innkeepers are liablé for the goods of a guest which are brought by him within the inn, infra hospitium. See Story on Bailments, sec. 478. 5 Term Rep., 273. 2 Kent’s Com., 593, 594. 5 Barbour’s S. C. R. of N. Y., 560.
*327It is equally well settled, that a delivery of the goods of a guest into the custody of the inn-keeper is not necessary to charge him with them; for although the guest does not deliver them, or acquaint the inn-keeper with them, still the latter is bound to pay for them if they are stolen or carried away, even though the person who stole them or carried them away is unknown. See Story on Bailments, sec. 579, cited with approbation in 5 Barbour, 560.
The authorities fully sustain the doctrine, that it is not necessary, when the goods are proved to be lost, to prove negligence in the inn-keeper, to make him liable for the loss. See Calye’s Case, 8 Coke, 32. 5 Term Rep., 273. 14 Johns., 177. 2 Kent’s Com., 594, 595. 5 Barbour, 562. 31 Maine, 485. In this last case it is decided that an innkeeper’s liability for goods and chattels stolen or injured at his inn, extends beyond his fidelity and that of his servants. The appellee however insists, that he is discharged from his liability, if the property for the loss of which this suit is brought, was carried off and lost to the appellant by or through his own gross neglect or carelessness.
It is doubtless true that there are exceptions to the liability of inn-keepers: — as inevitable accidents, — the acts of public enemies, — and of the owners of property or their servants. This last exception must be construed to mean a discharge of liability where the owner takes control of his property, though it be still infra hospitium, and its loss or injury may be attributed to his own neglect.
Having thus expressed our view of the law applicable to •the responsibility of inn-keepers, and under what circumstances it may be absolved, we proceed to apply the law thus announced to the appellee’s second prayer.
In our opinion this prayer was erroneously granted, there is no sufficient evidence to prove that the appellant’s goods were lost by his gross neglect while he was a guest in the appellee’s hotel. The evidence must be confined to that period; and that which was produced by the appellee, tending to show the neglect and inattention of the appellant *328previous to luis becoming bis guest, or his subsequent conduct after leaving the hotel, could not be considered by the-' jury touching the merits of this case. The judgment must be therefore reversed.
(Decided April 19th, 1864.)
Judgment reversed, and procedendo awarded.